 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    BANK OF AMERICA, N.A.,                                   Case No. 2:15-cv-01731-APG-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                                  (Subst Atty – ECF No. 55)
      PREMIER ONE HOLDINGS, INC., et al.,
10
                                          Defendants.
11

12          This matter is before the court on the Substitution of Attorneys (ECF No. 55). Sean L.
13   Anderson and T. Chase Pittsenbarger of Leach Kern Gruchow Anderson Song seek leave to be
14   substituted in the place of Elizabeth Lowell, James Pengilly, and Chad Fuss of the Robbins Law
15   Firm for Cactus Creek at Mountain’s Edge Homeowners’ Association, Inc. LR IA 11-6(b)
16   provides that “[n]o attorney may withdraw after appearing in a case except by leave of the court
17   after notice has been served on the affected client and opposing counsel.” LR IA 11-6(c) provides
18   that the signature of an attorney to substitute in a case “constitutes an express acceptance of all
19   dates then set for pretrial proceedings, for trial or hearing, by the discovery plan, or in any court
20   order.” LR IA 11-6(d) also provides that the substitution of an attorney “shall not alone be reason
21   for delay of pretrial proceedings, discovery, the trial, or any hearing in this case.”
22           Having reviewed and considered the matter,
23          IT IS ORDERED that:
24          1. The Substitution of Attorney (ECF No. 55) is GRANTED.
25          2. Sean L. Anderson and T. Chase Pittsenbarger of Leach Kern Gruchow Anderson Song
26                 are substituted in the place of Elizabeth Lowell, James Pengilly, and Chad Fuss of the
27

28
                                                           1
      
      




 1          Robbins Law Firm for Cactus Creek at Mountain’s Edge Homeowners’ Association,

 2          Inc, subject to the provisions of LR IA 11-6(b), (c) and (d).

 3       DATED this 26th day of December 2018.
 4

 5
                                                      PEGGY A. LEEN
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
